         Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

ERIC LASSAIR, PATRICIA       * CIVIL ACTION NO. 2:19-cv-11377
LASSAIR AND TELEJACKS        *
& THINGS, INC.               *
                             *
VS.                          *   JUDGE JANE TRICHE MILAZZO
                             *
CITY OF NEW ORLEANS AND      *   MAGISTRATE JUDGE
ARS ALEUT REMEDIATION, LLC   *   JANIS VAN MEERVELD
****************************************************
                REPLY MEMORANDUM IN SUPPORT OF
      DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

MAY IT PLEASE THE COURT:

           Defendants, ARS Aleut Remediation, L.L.C. and ARS International, L.L.C. (collectively

hereinafter “ARS”), respectfully submit this Reply Memorandum in Support of Defendants’

Motion to Dismiss Pursuant to Rule 12(b)(6). 1 On September 12, 2019, Plaintiffs filed their

opposition to Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) (“Plaintiffs’

Opposition”). 2 Plaintiffs’ Opposition misconstrues the authority on the Price Anderson Act, 42

U.S.C. § 2014, 2210 et seq. (“PAA”), and fails to show that the PAA does not apply to the

claims made by Plaintiffs. Furthermore, despite Plaintiffs attempt to make an untimely request

to remand this case, there is not a motion to remand before the Court. For these reasons,

Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) should be granted.

           I.      The Price Anderson Act Applies to Plaintiffs’ Claims, and because Plaintiffs
                   Do Not Dispute the Fact that Their Claims Fail under the Price Anderson
                   Act, Plaintiffs’ Claims Should be Dismissed.

           Plaintiffs’ Opposition begins and ends with one argument – that the PAA does not apply

to Plaintiffs’ claims because this case does not involve a nuclear power plant (or its licensees) or

1
    See Rec. Doc. 30.
2
    See Rec. Doc. 37.
                                                  1
      Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 2 of 6



a nuclear weapons facility (or its licenses). Plaintiffs do not attempt to argue that even if the

PAA applies, Plaintiffs have met their burden to assert claims under the PAA. In fact, Plaintiffs

do not dispute that their claims fail under the PAA, as ARS and the City of New Orleans argued.

Consequently, if this Court finds, as it should, that the PAA applies to Plaintiffs’ claims, then

Plaintiffs’ claims against ARS necessarily fail and must be dismissed.

        Plaintiffs misconstrue the language and applicable authority of the PAA, particularly the

version of the PAA that controls. 3 The controlling version of the PAA includes broad statutory

language that dictates that any exposure to specified radioactive material that causes bodily

injury, sickness, or property damage falls under the PAA. 4 Moreover, the Fifth Circuit has

confirmed the breadth of the PAA.

        In Cotroneo v. Shaw Environmental & Infrastructure, Inc., the Fifth Circuit analyzed the

language of the PAA to determine the extent of a public liability action. 5 The Cotroneo Court

began by noting that the PAA “employs a chain of definitions to define the scope of a ‘public

liability action.’ ” 6 The Court then quoted the definition of “public liability action,” “public

liability,” and “nuclear incident” to reach its conclusion regarding what is a public liability

action. 7

        The Fifth Court then found that “a ‘public liability action’ is a suit in which a party

asserts that another party bears any legal liability arising out of an incident in which the

hazardous properties of radioactive material caused bodily injury, sickness, or property

3
  ARS’ co-defendant, the City of New Orleans, examines the fallacies of the Plaintiffs’ Opposition in the City of
New Orleans’ Reply Memorandum in Support of Motion to Dismiss (Rec. Doc. 16) (“City’s Reply Memorandum”).
See Rec. Doc. 42-1 and 44. For efficiency sake and to minimize repetitive arguments, ARS adopts and incorporates
herein the arguments found in the City’s Reply Memorandum.
4
  42 U.S.C. § 2014, et seq.
5
  Controneo v. Shaw Environmental & Infrastructure, Inc., 639 F.3d 186 (5th Cir. 2011).
6
  Id. at p. 194.
7
  Id.
                                                        2
      Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 3 of 6



damage.” 8 Applying the definition of a public liability action to the case, the Fifth Circuit held

that the Controneo suit was “a ‘public liability action’ as defined by the PAA, because the

plaintiffs allege that they suffered injuries and illnesses due to their exposure to radiation, and

because they assert that the defendants bear legal liability arising out of these incidents of

exposure to radiation.” 9

        Importantly, although Cotroneo involved an alleged exposure to radiation at a former

nuclear source fabrication facility, the Fifth Circuit did not find that the PAA applied because the

alleged exposures related to a nuclear power plant or nuclear weapons facility. The Fifth Circuit

in Controneo did not even mention the location of the alleged exposure when it decided whether

the case was a public liability action under the PAA. The location was inconsequential to the

Court’s reading of the PAA because the amendments to the PAA purposefully expanded its

scope to cover instances beyond those that occur at specific nuclear facilities. Consequently,

although Plaintiffs would ask this Court to accept that the PAA only applies in the limited

circumstances of exposures involving nuclear power plants or nuclear weapons facilities, the

Fifth Circuit disagrees.

        Plaintiffs’ Opposition also ignores the cases that specifically found the PAA applied to

exposures occurring at places other than nuclear power plants or nuclear weapons facilities. For

example, in Dumontier v. Schlumberger Technology Corporation, the Ninth Circuit addressed

whether the PAA applied to claims by workers who were exposed to cesium-137 on an oil

drilling rig. 10 Analyzing whether the plaintiffs’ alleged bodily injuries met the requirements


8
  Id.
9
  Id.
10
   Dumontier v. Schlumberger Technology Corp., 543 F.3d 567 (9th Cir. 2008). See also Gassie v. SMH Swiss
Corp., 165 F.3d 23 (5th Cir. 1998) (finding in a case involving exposure to radiation from watches that remand to
                                                         3
      Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 4 of 6



under the PAA, the Ninth Circuit held that “any suit seeking compensation for a nuclear incident

is preempted by the Act,” so the Court rejected the plaintiffs’ argument that if their damages do

not fall within the definitions found in 42 U.S.C. § 2014, the PAA does not apply. 11 The Ninth

Circuit concluded that “[p]laintiffs claim compensation for exposure to radioactive material, so

they can only recover if they meet the requirements of the [Price Anderson] Act.” 12

        Cases such as Dumontier illustrate the error Plaintiffs make in their argument. Simply

because cases apply the PAA to instances where exposure to radiation occurred at a nuclear

power plant or nuclear weapons facility, it does not follow that those are the only instances

where the PAA applies.           Plaintiffs allege exposure to radium 226 (an explicitly identified

byproduct material under the PAA) caused their injuries and that ARS and the other defendants

are liable for these injuries. 13 As the Fifth Circuit found in Cotroneo, Plaintiffs assert a public

liability action under the PAA because they allege that they experienced injuries due to their

exposure to radium-226 and because they claim that ARS is liable to them due to their exposure

to this radiation. Since Plaintiffs do not dispute that their claims fail under the PAA, Plaintiffs’

claims against ARS should be dismissed.

        II.      Plaintiffs Have Not Filed a Motion to Remand.

        Despite Plaintiffs’ request in Plaintiffs’ Opposition that this Court remand the case based

upon lack of subject matter jurisdiction, Plaintiffs have not filed a motion to remand, and thus, a

motion to remand is not properly before the Court and should not be considered in connection

with ARS’ pending Motion to Dismiss Pursuant to Rule 12(b)(6). Therefore, ARS objects to the


the district court was appropriate to determine whether the radioactive material at issue was “byproduct material”
under the PAA but did not hold that the PAA only applies to nuclear power plants and nuclear weapons facilities).
11
   Id. at p. 571.
12
   Id.
13
   See 42 U.S.C. § 2014(e)(3)(A).
                                                         4
         Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 5 of 6



consideration of Plaintiffs’ improper request for remand since the proper procedure has not been

followed.           However, should the Court decide to take up this request for remand, ARS

respectfully requests ample opportunity to brief the issue.

           Out of an abundance of caution, ARS nevertheless notes that remand is not warranted.

As demonstrated in ARS’ Motion to Dismiss Pursuant to Rule 12(b)(6) and herein, the PAA does

apply to Plaintiffs’ claims. Subject matter jurisdiction thus exists, and Plaintiffs’ claims fail

under the PAA. Additionally, ARS removed this case based upon multiple grounds - diversity

jurisdiction under 28 U.S.C. § 1332(d) and federal question jurisdiction under 28 U.S.C. §

1331. 14 ARS’ removal based upon federal question jurisdiction noted that Plaintiffs’ allegations

implicate multiple federal questions, including Plaintiffs’ challenge to work occurring under

CERLA, the Atomic Energy Act, the Resource Conservation and Recovery Act, and rules

promulgated by the Department of Energy, Nuclear Regulatory Commission, and the EPA.15

Consequently, even if the PAA does not apply, other bases for federal jurisdiction exist and were

asserted by ARS as grounds for removal. Plaintiffs’ request for remand does not address any of

these other bases for removal. Remand is not warranted.

           III.       Conclusion

           Plaintiffs allege that they were exposed to radium-226 (a byproduct material), that they

experienced injuries due to this exposure, and that ARS is liable for this exposure. Based upon a

plain reading of the PAA and the applicable authority, Plaintiffs assert a public liability action

under the PAA. However, pursuant to the PAA, Plaintiffs’ claims fail. Plaintiffs do not dispute




14
     Rec. Doc. 1.
15
     Id.
                                                  5
      Case 2:19-cv-11377-JTM-JVM Document 45-2 Filed 10/09/19 Page 6 of 6



that their allegations and claimed injuries do not meet the requirements under the PAA for

compensation. Accordingly, the PAA dictates that Plaintiffs’ claims be dismissed.

       WHEREFORE, Defendants, ARS Aleut Remediation, L.L.C. and ARS International,

L.L.C., pray that their Motion to Dismiss Pursuant to Rule 12(b)(6) be granted and that

Plaintiffs’ claims against them be dismissed.

                                      Respectfully submitted,
                                      MARON MARVEL BRADLEY ANDERSON & TARDY L.L.C.

                                      _/s/Rebecca A. Zotti ______________________
                                      ROBERT E. DILLE (#23037)
                                      REBECCA A. ZOTTI (#33446)
                                      201 St. Charles Avenue, Suite 2411
                                      New Orleans, Louisiana 70170
                                      Telephone: (504) 684-5100
                                      Facsimile: (504) 613-0067
                                      Attorneys for Defendant, ARS Aleut Remediation, L.L.C.
                                      and ARS International, L.L.C.

                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 9th day of October, 2019, a true and correct copy of

the above and foregoing was filed electronically with the Clerk of Court using the CM/ECF

system. Notice of this filing will be sent to all counsel of record participating in CM/ECF by

operation of the court’s electronic filing system.

                                                         /s/Rebecca A. Zotti_________________




                                                     6
